Title: Thomas Jefferson to Patrick Gibson, [18] August 1817
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Poplar Forest 
				  Aug. 17. 18 17.
          
          Your’s of Aug. 11. came to hand yesterday & I now inclose the note of 3000.D. for the bank of the US. signed. I note the observations on the articles of 250.D. which I recollect, that of the 31. D of which I had not before been ascertained, and the 10. respecting which I have not the papers here, but I presume your corrections are right as to that as well as the others. accept the renewal of assurances of my friendship & respect.
          Th:
				  Jefferson
        